Name: 84/560/EEC: Council Decision of 22 November 1984 concerning the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Government of Australia on the Arrangement between Australia and the Community concerning cheese
 Type: Decision
 Subject Matter: processed agricultural produce;  Asia and Oceania;  European construction;  international trade;  information and information processing
 Date Published: 1984-11-27

 27.11.1984 EN Official Journal of the European Communities L 308/54 COUNCIL DECISION of 22 November 1984 concerning the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Government of Australia on the Arrangement between Australia and the Community concerning cheese (84/560/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas during the General Agreement on Tariffs and Trade (GATT) trade negotiations, the Community concluded an Arrangement with Australia concerning cheese (1); Whereas if the objectives of the Arrangement are to be attained, some of its provisions should be amended; Whereas the Commission has initiated negotiations with Australia on this matter and reached a satisfactory agreement with that country, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and the Government of Australia on the Arrangement between Australia and the Community concerning cheese is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 22 November 1984. For the Council The President J. BRUTON (1) OJ No L 71, 17. 3. 1980, p. 154.